

114 HR 6267 IH: Preserving America’s Downtowns and Heritage Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6267IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. McKinley (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the rehabilitation credit for commercial
			 buildings and to provide a rehabilitation credit for principal residences.
	
 1.Short titleThis Act may be cited as the Preserving America’s Downtowns and Heritage Act of 2016. 2.Increased rehabilitation credit for commercial buildings (a)Buildings other than certified historic structuresParagraph (1) of section 47(a) of the Internal Revenue Code of 1986 (relating to rehabilitation credit) is amended by striking 10 percent and inserting 12.5 percent.
 (b)Certified historic structuresParagraph (2) of such section is amended by striking 20 percent and inserting 25 percent. (c)Effective dateThe amendments made by this section shall apply with respect to rehabilitations the physical work on which begins after the date of enactment of this Act.
			3.Rehabilitation credit for historic principal residences
 (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section:
				
					25E.Rehabilitation of historic principal residences
 (a)General ruleIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 20 percent of the qualified rehabilitation expenditures made by the taxpayer with respect to a qualified historic home.
 (b)Qualified rehabilitation expenditureFor purposes of this section— (1)In generalThe term qualified rehabilitation expenditure means any amount properly chargeable to capital account—
 (A)in connection with the certified rehabilitation of a qualified historic home, and (B)for property for which depreciation would be allowable under section 168 if the qualified historic home were used in a trade or business.
 (2)Certain expenditures not includedRules similar to the rules of clauses (ii) and (iii) of section 47(c)(2)(B) shall apply. (3)Mixed use or multifamily buildingIf only a portion of a building is used as the principal residence of the taxpayer, only qualified rehabilitation expenditures which are properly allocable to such portion shall be taken into account under this section.
 (c)Certified rehabilitationFor purposes of this section— (1)In generalThe term certified rehabilitation has the meaning given such term by section 47(c)(2)(C).
 (2)Approved State programThe term certified rehabilitation includes a certification made by— (A)a State Historic Preservation Officer who administers a State Historic Preservation Program approved by the Secretary of the Interior pursuant to section 101(b)(1) of the National Historic Preservation Act, or
 (B)a local government, certified pursuant to section 101(c)(1) of the National Historic Preservation Act and authorized by a State Historic Preservation Officer, or the Secretary of the Interior where there is no approved State program, subject to such terms and conditions as may be specified by the Secretary of the Interior for the rehabilitation of buildings within the jurisdiction of such officer (or local government) for purposes of this section.
 (d)Definitions and special rulesFor purposes of this section— (1)Qualified historic homeThe term qualified historic home means a certified historic structure—
 (A)which has been substantially rehabilitated, and (B)which (or any portion of which)—
 (i)is owned by the taxpayer, and (ii)is used (or will, within a reasonable period, be used) by such taxpayer as his principal residence.
 (2)Substantially rehabilitatedThe term substantially rehabilitated has the meaning given such term by section 47(c)(1)(C). (3)Principal residenceThe term principal residence has the same meaning as when used in section 121.
							(4)Certified historic structure
 (A)In generalThe term certified historic structure means any building (and its structural components) which— (i)is listed in the National Register, or
 (ii)is located in a registered historic district (as defined in section 47(c)(3)(B)) and is certified by the Secretary of the Interior as being of historic significance to the district.
 (5)Rehabilitation not complete before certificationA rehabilitation shall not be treated as complete before the date of the certification referred to in subsection (c).
 (6)Tenant-stockholder in cooperative housing corporationIf the taxpayer holds stock as a tenant-stockholder (as defined in section 216) in a cooperative housing corporation (as defined in such section), such stockholder shall be treated as owning the house or apartment which the taxpayer is entitled to occupy as such stockholder.
 (e)Carryforward of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a) for the taxable year reduced by the sum of the credits allowable under this subpart (other than this section and sections 25D and 1400C), such excess shall be carried to each of the 5 succeeding taxable years and, subject to rules similar to the rules of section 39(a)(2), shall be added to the credit allowable by subsection (a) for such succeeding taxable year.
 (f)When expenditures taken into accountQualified rehabilitation expenditures shall be treated for purposes of this section as made— (1)on the date the rehabilitation is completed, or
 (2)to the extent provided by the Secretary by regulation, when such expenditures are properly chargeable to capital account.
							Regulations under paragraph (2) shall include a rule similar to the rule under section 50(a)(2)
			 (relating to recapture if property ceases to qualify for progress
			 expenditures).(g)Recapture
 (1)In generalIf, before the end of the 5-year period beginning on the date on which the rehabilitation of the building is completed—
 (A)the taxpayer disposes of such taxpayer’s interest in such building, or (B)such building ceases to be used as the principal residence of the taxpayer or ceases to be a certified historic structure,
								the taxpayer’s tax imposed by this chapter for the taxable year in which such disposition or
			 cessation occurs shall be increased by the recapture percentage of the
			 credit allowed under this section for all prior taxable years with respect
 to such rehabilitation.(2)Recapture percentageFor purposes of paragraph (1), the recapture percentage shall be determined in accordance with the table under section 50(a)(1)(B), deeming such table to be amended—
 (A)by striking If the property ceases to be investment credit property within— and inserting If the disposition or cessation occurs within—, and (B)in clause (i) by striking One full year after placed in service and inserting One full year after the taxpayer becomes entitled to the credit.
 (3)Transfer between spouses or incident to divorceIn the case of any transfer described in subsection (a) of section 1041 (relating to transfers between spouses or incident to divorce)—
 (A)the foregoing provisions of this subsection shall not apply, and (B)the same tax treatment under this subsection with respect to the transferred property shall apply to the transferee as would have applied to the transferor.
 (h)Basis adjustmentsFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed.
 (i)Processing feesAny State may impose a fee for the processing of applications for the certification of any rehabilitation under this section provided that the amount of such fee is used only to defray expenses associated with the processing of such applications.
 (j)Denial of double benefitNo credit shall be allowed under this section for any amount for which credit is allowed under section 47.
 (k)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out the purposes of this section, including regulations where less than all of a building is used as a principal residence and where more than 1 taxpayer use the same dwelling unit as their principal residence..
			(b)Conforming amendments
 (1)Subsection (a) of section 1016 of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new item:  (38)to the extent provided in section 25E(h)..
 (2)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:
					
						Sec. 25E. Rehabilitation of historic principal residences..
 (c)Effective dateThe amendments made by this section shall apply with respect to rehabilitations the physical work on which begins after the date of enactment of this Act.
			